

EXECUTION COPY
 

 
MASTER LOAN SALE AGREEMENT
 
among
 
GOLUB CAPITAL BDC, INC.,
as the Originator,
 
GOLUB CAPITAL BDC 2010-1 HOLDINGS LLC,
as the Depositor,
 
and
 
GOLUB CAPITAL BDC 2010-1 LLC,
as the Issuer
 
Dated as of July 16, 2010

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
     
ARTICLE I          DEFINITIONS
2
Section 1.1.
Definitions
2
Section 1.2.
Other Terms
4
Section 1.3.
Computation of Time Periods
4
Section 1.4.
Interpretation
4
Section 1.5.
References
5
ARTICLE II         TRANSFER OF THE CONVEYED COLLATERAL
5
Section 2.1.
Transfer of the Conveyed Collateral
5
Section 2.2.
Conveyance of Initial Conveyed Collateral
7
Section 2.3.
Acceptance of Initial Conveyed Collateral
8
Section 2.4.
Conveyance of Subsequent Conveyed Collateral
8
Section 2.5.
Optional Substitution or Repurchase of Collateral Obligations
9
Section 2.6.
Direct Assignments
11
Section 2.7.
Delivery of Documents
11
ARTICLE III        REPRESENTATIONS AND WARRANTIES
11
Section 3.1.
Representations and Warranties of the Originator
11
Section 3.2.
Representations and Warranties Regarding the Collateral Obligations
15
Section 3.3.
Representations and Warranties of the Depositor to the Originator and the Issuer
16
Section 3.4.
Additional Representations and Warranties of the Depositor to  the Issuer
18
Section 3.5.
Representations and Warranties of the Issuer
19
ARTICLE IV        PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS
21
Section 4.1.
Custody of Collateral Obligation
21
Section 4.2.
Filing
21
Section 4.3.
Changes in Name, Corporate Structure or Location
21
Section 4.4.
Costs and Expenses
21
Section 4.5.
Sale Treatment
22
Section 4.6.
Separateness
22


 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

 
Page
   
ARTICLE V         COVENANTS
22
Section 5.1.
Covenants of the Originator
22
Section 5.2.
Covenants of the Depositor
23
ARTICLE VI       INDEMNIFICATION BY THE ORIGINATOR
25
Section 6.1.
Indemnification
25
Section 6.2.
Liabilities to Obligors
25
Section 6.3.
Operation of Indemnities
26
Section 6.4.
Limitation on Liability
26
ARTICLE VII      OPTIONAL AND MANDATORY REPURCHASES
26
Section 7.1.
Optional Repurchases
26
Section 7.2.
Mandatory Repurchases
27
Section 7.3.
Reassignment of Substituted or Repurchased Collateral Obligations
27
Section 7.4.
Substitution and Repurchase Limitations
27
ARTICLE VIII     MISCELLANEOUS
28
Section 8.1.
Amendment
28
Section 8.2.
Governing Law
29
Section 8.3.
Notices
29
Section 8.4.
Severability of Provisions
29
Section 8.5.
Third Party Beneficiaries
29
Section 8.6.
Counterparts
30
Section 8.7.
Headings
30
Section 8.8.
No Bankruptcy Petition: Disclaimer
30
Section 8.9.
Jurisdiction
30
Section 8.10.
Prohibited Transactions with Respect to the Issuer
30
Section 8.11.
No Partnership
31
Section 8.12.
Successors and Assigns
31
Section 8.13.
Duration of Agreement
31
Section 8.14.
Limited Recourse
31


 
ii

--------------------------------------------------------------------------------

 

THIS MASTER LOAN SALE AGREEMENT, dated as of July 16, 2010 (as amended,
modified, restated, or supplemented from time to time, this “Agreement”), is
made by and among GOLUB CAPITAL BDC INC., a Delaware corporation (together with
its successors and assigns in such capacity, the “Originator”), GOLUB CAPITAL
BDC 2010-1 HOLDINGS LLC, a Delaware limited liability company (together with its
successors and assigns in such capacity, the “Depositor”), and GOLUB CAPITAL BDC
2010-1 LLC, a Delaware limited liability company (together with its successors
and assigns in such capacity, the “Issuer”).
 
PREAMBLE
 
WHEREAS, in the regular course of its business, the Originator originates and/or
otherwise acquires Collateral Obligations;
 
WHEREAS, pursuant to an Assignment Agreement, dated as of the date hereof (as
amended, modified, restated or supplemented from time to time, the “GCMF
Assignment Agreement”) between Golub Capital Master Funding LLC, a Delaware
limited liability company which is a wholly owned subsidiary of the Originator
(“GCMF”), and the Originator, GCMF will convey to the Originator certain
Collateral Obligations owned by GCMF (including those in which a Closing Date
Participation Interest will be granted);
 
WHEREAS, the Depositor desires to acquire the initial Collateral Obligations
from the Originator on the Closing Date (the “Initial Collateral Obligations”)
listed on Schedule 1 hereto and may acquire from time to time thereafter certain
additional Collateral Obligations (the “Additional Collateral Obligations”) and
Substitute Collateral Obligations, together with certain related property, as
more fully described as the “Assets” in the Indenture, dated as of the date
hereof (as amended, modified, restated or supplemented from time to time, the
“Indenture”), between the Issuer, as issuer, and U.S. Bank National Association,
as trustee (together with its successors and assigns in such capacity, the
“Trustee”);
 
WHEREAS, it is a condition to the Depositor’s acquisition of the Collateral
Obligations from the Originator that the Originator make certain
representations, warranties and covenants regarding all Collateral Obligations
and related Assets transferred pursuant to this Agreement for the benefit of the
Depositor as well as the Issuer and it is a condition to the Issuer’s
acquisition of the Collateral Obligations from the Depositor that the Depositor
make certain representations, warranties and covenants regarding the Conveyed
Collateral for the benefit of the Issuer; and
 
WHEREAS, on the Closing Date, the Depositor will transfer all of its right,
title and interest in the Initial Collateral Obligations to the Issuer, and,
thereafter, the Issuer will from time to time acquire certain Additional
Collateral Obligations and Substitute Collateral Obligations, all pursuant to
the terms and conditions set forth herein and in the Indenture.
 
NOW, THEREFORE, based upon the above recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
DEFINITIONS
 
Section 1.1.          Definitions.
 
Capitalized terms used but not otherwise defined herein shall have the meanings
attributed to such terms in the Indenture. In addition, as used herein, the
following defined terms, unless the context otherwise requires, shall have the
following meanings:
 
“Additional Collateral Obligations”:  The meaning assigned in the Preamble of
this Agreement.
 
“Additional Conveyed Collateral”: The meaning specified in Section 2.1(c).
 
“Conveyed Collateral”: Collectively, the Initial Conveyed Collateral and
Subsequent Conveyed Collateral.
 
“Depositor”: Golub Capital BDC 2010-1 Holdings LLC, together with its successors
and assigns.
 
“Golub”: Collectively, Golub Capital Incorporated and Golub Capital Management
LLC, together with their respective successors and assigns.
 
 “Indemnified Party”: The meaning specified in Section 6.1.
 
“Ineligible Collateral Obligation”: The meaning specified in Section 7.2.
 
“Initial Collateral Obligations”.  As defined in the Preamble of this Agreement.
 
“Initial Conveyed Collateral”: The meaning specified in Section 2.1(a).
 
“Insolvency Law”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
 
“Issuer”: Golub Capital BDC 2010-1 LLC, together with its successors and
assigns.
 
“Noteless Collateral Obligation”: A Collateral Obligation with respect to which
(a) the related Underlying Documents do not require the Obligor to execute and
deliver an Underlying Note to evidence the indebtedness created under such
Collateral Obligation and (b) no Underlying Notes are outstanding with respect
to the portion of the Collateral Obligation transferred to the Issuer.
 
“Originator”:  Golub Capital BDC, Inc., together with its successors and
assigns.

 
2

--------------------------------------------------------------------------------

 

“Permitted Liens” means with respect to the interest of the Originator, the
Depositor and the Issuer in the Collateral Obligations included in the
Assets:  (i) security interests, liens and other encumbrances in favor of the
Depositor created pursuant to this Agreement and transferred to the Issuer
pursuant hereto, (ii) security interests, liens and other encumbrances in favor
of the Issuer created pursuant to this Agreement, (iii) security interests,
liens and other encumbrances in favor of the Trustee created pursuant to the
Indenture and/or this Agreement, (iv) with respect to agented Collateral
Obligations, security interests, liens and other encumbrances in favor of the
lead agent, the collateral agent or the paying agent on behalf of all holders of
indebtedness of such Obligor under the related facility, (v) with respect to any
Equity Security, any security interests, liens and other encumbrances granted on
such Equity Security to secure indebtedness of the related Obligor and/or
any  security interests, liens and other rights or encumbrances granted under
any governing documents or other agreement between or among or binding upon the
Issuer as the holder of equity in such Obligor and (vi) security interests,
liens and other encumbrances, if any, which have priority over first priority
perfected security interests in the Collateral Obligations or any portion
thereof under the UCC or any other applicable law.
 
“Repurchase and Substitution Limit”: The meaning specified in Section 7.4.
 
“Required Loan Documents”: For each Collateral Obligation, the items set forth
below:
 
(i)       (x) other than in the case of a Noteless Collateral Obligation or a
Participation Interest, the original or, if accompanied by a “lost note”
affidavit and indemnity, a copy of the Underlying Note, endorsed by the prior
holder of record either in blank or to the Trustee (and evidencing an unbroken
chain of endorsements from the prior holder(s) thereof evidenced in the chain of
endorsements in blank or to the Trustee, subject to Section 2.6), with any
endorsement to the Trustee to be in the following form: “U.S. Bank National
Association, its successors and assigns, as Trustee for the Secured Parties,”
and (y) in the case of a Noteless Collateral Obligation or a Participation
Interest, a copy of each transfer document or assignment agreement relating to
such Noteless Collateral Obligation or Participation Interest evidencing the
assignment of such Noteless Collateral Obligation or Participation Interest to
the Originator, from the Originator to the Depositor and from the Depositor to
the Issuer (subject to Section 2.6); and
 
(ii)      originals or copies of each of the following, to the extent applicable
to the related Collateral Obligation: any related loan agreement or credit
agreement.
 
“Schedule of Collateral Obligations”: The meaning specified in Section 2.1(c).
 
“Subsequent Conveyed Collateral”:  The meaning specified in Section 2.1(c).
 
“Subsequent Transfer Agreement”:  The meaning specified in Section 2.1(c).
 
“Substitute Conveyed Collateral”:  The meaning specified in Section 2.1(c).
 
“Substitution Period”:  The meaning specified in Section 2.5(b).
 
“Transfer Date”:  The meaning specified in Section 2.1(c).
 
“Trustee”:  As defined in the Preamble of this Agreement.

 
3

--------------------------------------------------------------------------------

 
 
“Underlying Note”: One or more promissory notes executed by the applicable
Obligor evidencing a Collateral Obligation.
 
Section 1.2.          Other Terms.
 
All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles as in effect from
time to time in the United States.
 
Section 1.3.          Computation of Time Periods.
 
Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each mean “to but excluding”,
and the word “within” means “from and excluding a specified date and to and
including a later specified date”.
 
Section 1.4.          Interpretation.
 
In this Agreement, unless a contrary intention appears:
 
(i)          the singular number includes the plural number and vice versa;
 
(ii)         reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Transaction Documents;
 
(iii)        reference to any gender includes each other gender;
 
(iv)        reference to day or days without further qualification means
calendar days;
 
(v)         unless otherwise stated, reference to any time means New York, New
York time;
 
(vi)        references to “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;
 
(vii)       reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, supplemented, replaced, restated, waived or extended and in effect
from time to time in accordance with the terms thereof and, if applicable, the
terms of the other Transaction Documents, and reference to any promissory note
includes any promissory note that is an extension or renewal thereof or a
substitute or replacement therefor;
 
(viii)      reference to any requirement of law means such requirement of law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any requirement of law means
that provision of such requirement of law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such Section or other provision; and

 
4

--------------------------------------------------------------------------------

 
 
(ix)         references to “including” means “including, without limitation”.
 
Section 1.5.          References.
 
All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.
 
ARTICLE II
TRANSFER OF THE CONVEYED COLLATERAL
 
Section 2.1.          Transfer of the Conveyed Collateral.
 
(a)           Transfer from the Originator to the Depositor. Subject to and upon
the terms and conditions set forth herein, the Originator hereby sells, conveys
and transfers to the Depositor all of the Originator’s right, title and interest
in, to and under the Initial Collateral Obligations and any related Assets with
respect thereto (the “Initial Conveyed Collateral”) for a purchase price on the
date hereof of $233,663,693, which purchase price shall be the value thereof as
determined by the board of directors of the Originator in accordance with the
1940 Act (but in no event at less than fair market value).   The consideration
for the transfer of the Initial Conveyed Collateral from the Originator to the
Depositor shall consist of cash paid by the Depositor to the Originator on the
date hereof and, to the extent that such cash so paid on the date hereof is less
than the purchase price thereof, the difference shall be deemed a capital
contribution from the Originator to the Depositor on the date hereof.
 
(b)           Transfer from the Depositor to the Issuer. Subject to and upon the
terms and conditions set forth herein, the Depositor hereby sells, conveys and
transfers to the Issuer all of the Depositor’s right, title and interest in, to
and under the Initial Conveyed Collateral for a purchase price on the date
hereof of $233,663,693.  The consideration for the transfer of the Initial
Conveyed Collateral from the Depositor to the Issuer shall consist of cash paid
by the Issuer to the Depositor on the date hereof and the issuance by the Issuer
to the Depositor of all of the Subordinated Notes.
 
(c)           Each of the Originator, the Depositor and the Issuer agrees and
acknowledges that the Issuer may, as permitted under the Indenture, acquire
Additional Collateral Obligations and related Assets with respect thereto (the
“Additional Conveyed Collateral”), and may acquire Substitute Collateral
Obligations and any related Assets as set forth in Section 2.5 and the Indenture
with respect thereto (the “Substitute Conveyed Collateral” and, together with
the Additional Conveyed Collateral, the “Subsequent Conveyed Collateral”), in
each case, pursuant to a Subsequent Transfer Agreement, substantially in the
form of Exhibit A hereto, duly executed by each of the Originator, the Depositor
and the Issuer (each such agreement, a “Subsequent Transfer Agreement”) and the
parties hereto agree that each such Subsequent Transfer Agreement will be deemed
to become part of this Agreement as of the date of its execution (each such
date, a “Transfer Date”) without further amendment hereof.

 
5

--------------------------------------------------------------------------------

 
 
(d)          Each of the Originator, the Depositor and the Issuer agrees that
(i) the representations, warranties and covenants of the Originator and the
Depositor set forth herein will run to and be for the benefit of the Issuer and
the Trustee and (ii) either the Issuer or the Trustee may enforce, directly
without joinder of the Depositor, the repurchase obligations of the Originator
with respect to breaches of such representations, warranties and covenants as
set forth herein.  The parties hereto acknowledge and agree that the Trustee for
the benefit of the Secured Parties is a third party beneficiary of such
representations, warranties and covenants.  By its signature below, the Trustee
hereby acknowledges such rights granted to it hereunder.
 
(e)           Each of the Originator, the Depositor and the Issuer intends and
agrees that (i) the transfer of the Conveyed Collateral by the Originator to the
Depositor pursuant to this Agreement, and the transfer of the Conveyed
Collateral by the Depositor to the Issuer pursuant to this Agreement is, in each
and every case, intended to be an absolute sale, conveyance and transfer of
ownership of the applicable Conveyed Collateral rather than the mere granting of
a security interest to secure a financing and (ii) such Conveyed Collateral
shall not be part of the Originator’s or the Depositor’s respective estate in
the event of a filing of a bankruptcy petition or other action by or against
such Person under any Insolvency Law. In the event, however, that
notwithstanding such intent and agreement, any of such transfers are deemed to
secure indebtedness, the Originator hereby Grants to the Depositor, and the
Depositor hereby Grants to the Issuer, as the case may be, a security interest
in all of its right, title and interest in, to and under such Conveyed
Collateral (whether now existing or hereafter created) and the Issuer hereby
further Grants such security interest to the Trustee for the benefit of the
Secured Parties.  For such purposes, this Agreement shall constitute a security
agreement under the UCC, securing the repayment of the purchase price paid
hereunder and the obligations or interests represented by the Notes, in the
order and priorities, and subject to the other terms and conditions of, this
Agreement and the Indenture, together with such other obligations or interest as
may arise hereunder and thereunder in favor of the parties hereto and thereto.
 
(f)           If any such transfer of Conveyed Collateral by the Originator to
the Depositor (whether Initial Conveyed Collateral transferred pursuant to
Section 2.1(a) or Subsequent Conveyed Collateral transferred pursuant to Section
2.1(c)) is deemed to be the mere granting of a security interest to secure a
financing, the Depositor may, to secure the Depositor’s own obligations under
this Agreement (to the extent that the transfer of Conveyed Collateral by the
Depositor to the Issuer hereunder is deemed to be the mere granting of a
security interest to secure a financing), repledge and reassign to the Issuer
(and the Issuer may repledge and reassign to the Trustee) (1) all or a portion
of the Conveyed Collateral pledged to the Depositor by the Originator and with
respect to which the Depositor has not released its security interest at the
time of such pledge and assignment and (2) all proceeds thereof. Such repledge
and reassignment may be made with or without a repledge and reassignment by the
Depositor of its rights under any agreement with the Originator, and without
further notice to or acknowledgement from the Originator.  The Originator hereby
waives, to the extent permitted by applicable law, all claims, causes of action
and remedies, whether legal or equitable (including any right of setoff),
against the Depositor or any assignee relating to such repledge and reassignment
in connection with the transactions contemplated by this Agreement and the other
Transaction Documents. The Originator and the Depositor shall file or shall
cause to be filed a UCC-1 financing statement naming the Originator as debtor,
the Depositor as secured party and the Trustee as assignee, listing all of the
Conveyed Collateral pledged hereunder as collateral thereunder.

 
6

--------------------------------------------------------------------------------

 
 
(g)           If any such transfer of Conveyed Collateral by the Depositor to
the Issuer (whether Initial Conveyed Collateral transferred pursuant to Section
2.1(b) or Subsequent Conveyed Collateral transferred pursuant to Section 2.1(c))
is deemed to be the mere granting of a security interest to secure a financing,
the Issuer may, to secure the Issuer’s obligations under the Indenture, repledge
and reassign to the Trustee for the benefit of the Secured Parties (1) all or a
portion of the Conveyed Collateral pledged to the Issuer by the Depositor and
with respect to which the Issuer has not released its security interest at the
time of such pledge and assignment and (2) all proceeds thereof.  Such repledge
and reassignment may be made with or without a repledge and reassignment by the
Issuer of its rights under any agreement with the Depositor, and without further
notice to or acknowledgment from the Depositor.  The Depositor hereby waives, to
the extent permitted by applicable law, all claims, causes of action and
remedies, whether legal or equitable (including any right of setoff), against
the Issuer or any assignee relating to such repledge or reassignment in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents. The Issuer and the Depositor shall file or shall cause to
be filed a UCC-1 financing statement naming the Depositor as debtor, the Issuer
as secured party and the Trustee as assignee, listing all of the Conveyed
Collateral pledged hereunder as collateral thereunder.
 
(h)           To the extent that (i) the consideration received by the
Originator from the Depositor in exchange for any Conveyed Collateral and (ii)
the consideration received by the Depositor from the Issuer for any Conveyed
Collateral is less than the fair market value of such Conveyed Collateral, the
difference between such fair market value and the consideration so received
shall be deemed to be a capital contribution by the Originator to the Depositor
(in the case of clause (i) above), and by the Depositor to the Issuer (in the
case of clause (ii) above) made on the Closing Date in the case of the Initial
Conveyed Collateral and as of the related Transfer Date in the case of any
Subsequent Conveyed Collateral.  For all purposes of this Agreement, any
contributed Conveyed Assets shall be treated the same as the Conveyed Assets
sold for cash or other property including, without limitation, for purposes of
Section 7.2.
 
Section 2.2.          Conveyance of Initial Conveyed Collateral.
 
(a)           On or before the Closing Date, the Originator or the Depositor, as
applicable, shall deliver or cause to be delivered to the Trustee each of the
documents, certificates and other items as follows:
 
(i)          officially certified recent evidence of due incorporation and good
standing of the Originator, the Depositor and the Issuer, in each case under the
laws of the State of Delaware;
 
(ii)         a copy of a written consent of the board of directors of Golub
Capital BDC, Inc., in its capacity as Originator and in its capacities as the
designated manager of the Depositor and of the Issuer, approving the execution,
delivery and performance of this Agreement and the transactions contemplated
hereunder, certified, in each case as applicable, by an Officer of Golub Capital
BDC, Inc., in such capacities (which, for the avoidance of doubt, constitutes
the First Tier Loan Sale Agreement and Second Tier Loan Sale Agreement
authorized by such written consent);

 
7

--------------------------------------------------------------------------------

 
 
(iii)        evidence that the lien of Citigroup Global Markets Realty Corp.
against GCMF under the GCMF Credit Facility is released;
 
(iv)        a UCC financing statement executed by the Originator, as debtor,
naming the Depositor as secured party (and the Trustee as assignee for the
benefit of the Secured Parties) and identifying the Conveyed Collateral as
collateral for filing with the office of the Secretary of State for the State of
Delaware; and execution and delivery of a UCC financing statement executed by
the Depositor, as debtor, naming the Issuer as secured party (and the Trustee as
assignee for the benefit of the Secured Parties) and identifying the Conveyed
Collateral as collateral for filing with the office of the Secretary of State
for the State of Delaware; and execution and delivery of UCC financing
statements executed by the Issuer, as debtor, and naming the Trustee, for the
benefit of the Secured Parties, as secured party and identifying the Conveyed
Collateral, as collateral for filing with the office of the Secretary of State
for the State of Delaware;
 
(v)         a fully executed copy of each Transaction Document; and
 
(vi)        all Opinions of Counsel required to be delivered pursuant to Section
3.1(iii) of the Indenture.
 
(b)          Concurrently with the transfer of the Initial Conveyed Collateral
by the Originator to the Depositor and by the Depositor to the Issuer, the (i)
the Originator shall transfer to the Collection Account all Principal Proceeds
and Interest Proceeds received with respect to such Initial Conveyed Collateral,
on and after the Closing Date, (ii) each of the representations and warranties
made by the Originator pursuant to Article III applicable to the Initial
Conveyed Collateral shall be true and correct as of the Closing Date, and (iii)
the Originator shall, at its own expense, not later than the Closing Date,
indicate in its records that ownership of the Initial Conveyed Collateral has
been conveyed to it by GCMF pursuant to the GCMF Assignment Agreement and then
conveyed by it to the Depositor and by the Depositor to the Issuer pursuant to
this Agreement.
 
Section 2.3.          Acceptance of Initial Conveyed Collateral
 
On the Closing Date, upon satisfaction of the conditions set forth in Section
2.2, the Issuer hereby instructs the Depositor, and the Depositor hereby
instructs the Originator, and the Originator hereby agrees to deliver, on behalf
of the Issuer, the Initial Conveyed Collateral to the Trustee, and such delivery
to and acceptance by the Trustee shall be deemed to be delivery to and
acceptance by the Issuer and by the Depositor.
 
Section 2.4.          Conveyance of Subsequent Conveyed Collateral.
 
(a)           As and when permitted by the Indenture and subject to this Section
2.4 and the satisfaction of the conditions imposed under the Indenture with
respect to the acquisition of Subsequent Conveyed Collateral, the Originator may
at its option (but shall not be obligated to) sell, convey and transfer to the
Depositor (by delivery of an executed Subsequent Transfer Agreement) all the
right, title and interest of the Originator in and to the Subsequent Conveyed
Collateral identified on Schedule 1 thereto, in each and every case without
recourse other than as expressly provided herein and therein and the Depositor
shall be required to purchase from the Originator and sell, convey and transfer
to the Issuer (by delivery of an executed Subsequent Transfer Agreement) all the
right, title and interest of the Depositor in and to the Subsequent Conveyed
Collateral identified on Schedule 1 thereto, in each and every case without
recourse other than as expressly provided herein and therein.

 
8

--------------------------------------------------------------------------------

 
 
(b)          Concurrently with the transfer of any Subsequent Conveyed
Collateral by the Originator to the Depositor and by the Depositor to the
Issuer, (i) the Originator shall transfer to the Collection Account all
Principal Proceeds and Interest Proceeds received with respect to such
Subsequent Conveyed Collateral, on and after the related Cut-Off Date, (ii) each
of the representations and warranties made by the Originator pursuant to Article
III applicable to the Subsequent Conveyed Collateral shall be true and correct
as of the related Transfer Date and (iii) the Originator shall, at its own
expense, on or prior to the applicable date of transfer to the Depositor,
indicate in its records that ownership of the Subsequent Conveyed Collateral
identified in the Subsequent Transfer Agreement has been sold by the Originator
to the Depositor and by the Depositor to the Issuer pursuant to this Agreement.
 
Section 2.5.          Optional Substitution of Collateral Obligations.
 
(a)           Subject to Section 12.3 of the Indenture, this Section 2.5 and the
Repurchase and Substitution Limit, with respect to any Collateral Obligation as
to which a Substitution Event has occurred, the Originator may (but shall not be
obligated to except as required under the Indenture) either (x) convey to the
Depositor and cause the Depositor to contemporaneously convey to the Issuer one
or more Collateral Obligations in exchange for such Collateral Obligation or (y)
deposit into the Principal Collection Subaccount the Transfer Deposit Amount
with respect to such Collateral Obligation and then, prior to the expiration of
the Substitution Period, convey to the Depositor and cause the Depositor to
convey to the Issuer one or more Collateral Obligations in exchange for the
funds so deposited or a portion thereof.
 
(b)          Any substitution pursuant to this Section 2.5 shall be initiated by
delivery of a Notice of Substitution, as set forth in the Indenture, by the
Originator to the Trustee, the Depositor, the Issuer and the Collateral Manager
that the Originator intends to substitute a Collateral Obligation pursuant to
this Section 2.5 and shall be completed prior to the earliest of: (x) the
expiration of 90 days after delivery of such notice; (y) delivery of written
notice to the Trustee from the Originator stating that the Originator does not
intend to convey any additional Substitute Collateral Obligations to the Issuer
in exchange for any remaining amounts deposited in the Principal Collection
Subaccount under clause (a)(y) above; or (z) in the case of a Collateral
Obligation which has become subject to a Specified Amendment, the effective date
set forth in such Specified Amendment (such period described in clause (x), (y)
or (z), as applicable, being the “Substitution Period”).

 
9

--------------------------------------------------------------------------------

 

(c)           Each Notice of Substitution shall specify the Collateral
Obligation to be substituted, the reasons for such substitution and the Transfer
Deposit Amount with respect to the Collateral Obligation.  On the last day of
any Substitution Period, any amounts previously deposited in accordance with
clause (a)(y) above which relate to such Substitution Period that have not been
applied to purchase one or more Substitute Collateral Obligations or to fund the
Revolver Funding Account if necessary with respect thereto shall be deemed to
constitute Principal Proceeds; provided that prior to the expiration of the
related Substitution Period any such amounts shall not be deemed to be Principal
Proceeds and shall remain in the Principal Collection Subaccount until applied
to acquire Substitute Collateral Obligations or to fund the Revolver Funding
Account if necessary with respect thereto. The price paid (or deemed paid, in
the case of a contemporaneous conveyance of a Substitute Loan pursuant to
Section 2.3(a)(x)) by the Issuer to the Depositor and by the Depositor to the
Originator, as applicable, for any Substitute Collateral Obligation shall be an
amount equal to the value thereof, as determined by the board of directors of
the Originator in accordance with the 1940 Act (but in no event less than the
fair market value thereof). To the extent any cash or other property received by
the Issuer in connection with a Substitute Collateral Obligation exceeds the
fair market value thereof, such excess shall be deemed a capital contribution
from the Originator to the Depositor and from the Depositor to the Issuer.
 
(d)          The substitution of any Substitute Collateral Obligation will be
subject to the satisfaction of the Substitute Collateral Obligations
Qualification Conditions as of the related Transfer Date for each such
Collateral Obligation (after giving effect to such substitution).
 
(e)           With respect to any Substitute Collateral Obligations to be
conveyed to the Depositor by the Originator as described in this Section 2.5,
(i) the Originator hereby sells, transfers, assigns, sets over and otherwise
conveys to the Depositor, without recourse other than as expressly provided
herein (and the Depositor shall purchase through cash payment and/or by exchange
of one or more related Collateral Obligations released by the Issuer to the
Depositor and by the Depositor to the Issuer on the related Cut-Off Date), all
the right, title and interest of the Originator in and to the Substitute
Collateral Obligation and (ii) the Depositor hereby sells, transfers, assigns,
sets over and otherwise conveys to the Issuer without recourse other than as
expressly provided herein (and the Issuer shall purchase through cash payment
and/or by exchange of one or more related Collateral Obligations released by the
Issuer to the Depositor on the related Cut-Off Date), all the right, title and
interest of the Depositor in and to the Substitute Collateral Obligation.  To
the extent any cash or other property received by the Issuer in connection with
a Substitute Collateral Obligation exceeds the fair market value thereof, such
excess shall be deemed a capital contribution from the Originator to the
Depositor and from the Depositor to the Issuer.
 
(f)           The Originator and Depositor shall execute and deliver to the
Issuer and the Trustee a Subsequent Transfer Agreement with respect to each
Substitute Collateral Obligation and shall cooperate with the Collateral Manager
and the Issuer so that they may satisfy their respective obligations with
respect to any substitution of Collateral Obligations pursuant to the Indenture.
 
(g)          The Originator shall bear all transaction costs incurred in
connection with a substitution of Collateral Obligations effected pursuant to
this Agreement and the Indenture.

 
10

--------------------------------------------------------------------------------

 
 
Section 2.6.          Direct Assignments.
 
The Originator, the Depositor and the Issuer acknowledge and agree that, solely
for administrative convenience, any transfer document or assignment agreement
(or, in the case of any Underlying Note, any chain of endorsement) required to
be executed and delivered in connection with the transfer of a Collateral
Obligation in accordance with the terms of related Underlying Documents may
reflect that (i) the Originator (or GCMF or any third party from whom the
Originator, the Depositor or the Issuer may purchase a Collateral Obligation) is
assigning such Collateral Obligation directly to the Issuer or (ii) the Issuer
is acquiring such Collateral Obligation at the closing of such Collateral
Obligation.  Nothing in any such transfer document or assignment agreement (or,
in the case of any Underlying Note, nothing in such chain of endorsement) shall
be deemed to impair the transfers of the Collateral Obligations by the
Originator to the Depositor and the Depositor to the Issuer in accordance with
the terms of this Agreement.
 
Section 2.7.          Delivery of Documents.
 
With respect to each Collateral Obligation transferred hereunder as part of the
Conveyed Collateral, within five Business Days after the related Transfer Date
(or on or prior to the Closing Date, with respect to the Initial Collateral
Obligations), the Originator, on behalf of the Depositor and the Issuer, will
deliver or cause to be delivered to the Custodian, to the extent not previously
delivered, each of the Required Loan Documents with respect to such Collateral
Obligations.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
The Originator and the Depositor, as applicable, each makes, and upon execution
of each Subsequent Transfer Agreement is deemed to make, the following
representations and warranties, on which the Depositor or the Issuer, as
applicable, will rely in acquiring the Initial Conveyed Collateral on the
Closing Date, and any Subsequent Conveyed Collateral on any applicable Transfer
Date pursuant to the applicable Subsequent Transfer Agreement, and on which, in
each case, each of the parties hereto acknowledges and agrees that the Trustee,
for the benefit of the Secured Parties, shall be entitled to rely as an express
third party beneficiary as a condition of the Issuer entering into the
Transaction Documents to which it is a party and of the Noteholders purchasing
the Notes.  Each of the parties hereto acknowledges and agrees that such
representations and warranties are being made by the Originator and the
Depositor for the benefit of the Issuer and the Trustee, for the benefit of the
Secured Parties.
 
The representations and warranties set forth in this Article III are given as of
the Closing Date (or Transfer Date, as applicable), but shall survive the sale,
transfer and assignment of the Conveyed Collateral to the Depositor and to the
Issuer hereunder or under a Subsequent Transfer Agreement, as applicable.
 
The representations and warranties set forth in Sections 3.1(j) and 3.4(a) may
not be waived by any Person and shall survive the termination of this Agreement.
 
Section 3.1.          Representations and Warranties of the Originator.
 
By its execution of this Agreement and each Subsequent Transfer Agreement, the
Originator represents and warrants that:

 
11

--------------------------------------------------------------------------------

 
 
(a)           Organization and Good Standing.  The Originator is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware, and has full power and authority to own its assets and to
transact the business in which it is currently engaged, and is duly qualified as
a foreign corporation and is in good standing under the laws of each
jurisdiction where its ownership or lease of property, the conduct of its
business or the performance of this Agreement or any other Transaction Document
applicable to it would require such qualification, except for those
jurisdictions in which the failure to be so qualified, authorized or licensed
would not have a material adverse effect on the business operations, assets or
financial condition of the Originator or on the validity or enforceability of
this Agreement or the provisions of any other Transaction Document applicable to
the Originator, or the performance by the Originator of its duties hereunder or
thereunder.
 
(b)          Authorization; Valid Sale; Binding Obligations.  The Originator has
the power and authority to make, execute, deliver and perform this Agreement and
the other Transaction Documents to which it is a party and all of the
transactions contemplated under this Agreement and the other Transaction
Documents to which it is a party, and had the power and authority to form the
Depositor and cause it to make, execute, deliver and perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and has taken all necessary corporate action to authorize the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is a party.  This Agreement and each Subsequent Transfer Agreement,
if any, shall effect a valid sale (or contribution, as the case may be),
transfer and assignment of, or Grant of a security interest in, the Conveyed
Collateral being so transferred, conveyed and assigned from the Originator to
the Depositor, enforceable against the Originator and creditors of and
purchasers from the Originator.  This Agreement and the other Transaction
Documents to which the Originator is a party constitute the legal, valid and
binding obligations of the Originator enforceable in accordance with their
terms, except as enforcement of such terms may be limited by bankruptcy,
reorganization, insolvency, moratorium and other laws affecting the enforcement
of creditors’ rights generally and general principles of equity, whether
considered in a suit at law or in equity.
 
(c)           No Consent Required.  No consent of any other Person and no
license, permit, order, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority or court or any other Person is required to be obtained by the
Originator in connection with this Agreement or any other Transaction Document
to which it is a party or the execution, delivery, performance, validity or
enforceability of this Agreement or any other Transaction Document to which it
is a party or the obligations imposed on the Originator hereunder or under the
terms of the Indenture or any other Transaction Document to which it is a party
other than those that have been obtained or made.
 
(d)          No Violations.  The execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, will not
violate its articles of incorporation or bylaws or any material requirement of
law applicable to the Originator, or constitute a material breach of any
mortgage, indenture, contract or other agreement to which the Originator is a
party or by which the Originator or any of the Originator’s properties may be
bound, or result in the creation or imposition of any security interest, lien,
charge, pledge or encumbrance of any kind upon any of its properties pursuant to
the terms of any such mortgage, indenture, contract or other agreement, other
than as contemplated by the Transaction Documents.

 
12

--------------------------------------------------------------------------------

 
 
(e)           Litigation.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of the Originator threatened, against the Originator or any of its
properties or with respect to this Agreement, the other Transaction Documents to
which it is a party or the Notes (1) that, if adversely determined, would in the
reasonable judgment of the Originator be expected to have a material adverse
effect on (i) the business, properties, assets or condition (financial or
otherwise) of the Originator or (ii) the transactions contemplated by this
Agreement or the other Transaction Documents to which the Originator is a party
or (2) seeking to adversely affect the federal income tax or other federal,
state or local tax attributes of the Notes.
 
(f)           Solvency.  The Originator, at the time of and after giving effect
to each conveyance of Conveyed Collateral hereunder, is solvent and is not aware
of any pending insolvency.
 
(g)          Taxes.  The Originator has filed or caused to be filed all tax
returns which, to its knowledge, are required to be filed and has paid all taxes
shown to be due and payable on such returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any governmental authority (other than any amount
of tax due, the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
generally accepted accounting principles have been provided on its books); no
tax lien has been filed and, to the Originator’s knowledge, no claim is being
asserted, with respect to any such tax, fee or other charge.
 
(h)          Place of Business; No Changes.   The Originator has not changed its
name or the State under whose laws it is formed, whether by amendment of its
articles of incorporation, by reorganization or otherwise.
 
(i)           Sale Treatment.  Other than for tax and accounting purposes, the
Originator has treated the transfer of the Conveyed Collateral to the Depositor
for all purposes as a sale and purchase on all of its relevant books and
records.
 
(j)           Security Interest.
 
(i)          in the event that the transfer by the Originator to the Depositor
of any Conveyed Collateral is determined not to be an absolute transfer, this
Agreement is effective to create in favor of the Depositor a valid and
continuing security interest (as defined in the UCC) in all of the right, title
and interest of the Originator in, to and under such Conveyed Collateral, which
security interest is perfected and is prior to all other liens (other than
Permitted Liens), and is enforceable as such against, all creditors of and
purchasers from the Originator;
 
(ii)         each Collateral Obligation transferred hereunder constitutes or is
evidenced by a Financial Asset, an Instrument, a Certificated Security or a
general intangible (as defined in the UCC);

 
13

--------------------------------------------------------------------------------

 
 
(iii)        the Originator owns the Conveyed Collateral being conveyed
hereunder, free and clear of any lien, claim or encumbrance of any Person (other
than Permitted Liens), and, upon the transfer by the Originator to the Depositor
of any Conveyed Collateral pursuant to this Agreement or any Subsequent Transfer
Agreement, the Depositor will own such Conveyed Collateral free and clear of any
and all liens, claims or encumbrances created by, or attaching to property of,
the Originator (other than Permitted Liens);
 
(iv)        the Originator has received all consents and approvals required by
the terms of any Conveyed Collateral to the conveyance of such Conveyed
Collateral hereunder to the Depositor;
 
(v)         the Originator has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in such Conveyed
Collateral granted to the Depositor under this Agreement to the extent
perfection can be achieved by filing a financing statement;
 
(vi)        other than the conveyance to the Depositor and the security interest
granted to the Depositor pursuant to this Agreement, the Originator has not
pledged, assigned, sold, granted a security interest in or otherwise conveyed
any of such Conveyed Collateral.  The Originator has not authorized the filing
of, and is not aware of, any financing statements against the Originator that
include a description of collateral covering such Conveyed Collateral other than
(A) any financing statement relating to the security interest Granted to the
Depositor under this Agreement and (B) any financing statement that has been
terminated.  The Originator is not aware of the filing of any judgment, employee
benefit or tax lien filings against it;
 
(vii)       on or prior to the Closing Date (with respect to the Initial
Collateral Obligations) and within five Business Days after the related Transfer
Date (with respect to the Additional Collateral Obligations), copies (or
originals, if required by the definition of “Required Loan Documents”) of the
Required Loan Documents have been delivered to the Custodian; and
 
(viii)      none of the Underlying Notes that constitute or evidence the
Conveyed Collateral has any marks or notations indicating that it has been
pledged, assigned or otherwise conveyed to any Person other than the Issuer or
in blank or to the Trustee.
 
(k)           Value Given.  The cash payments and corresponding increase in the
Originator’s equity interest in the Depositor received by the Originator in
respect of the purchase price of all Conveyed Collateral conveyed hereunder
constitutes reasonably equivalent value in consideration for the transfer to the
Depositor of such Conveyed Collateral under this Agreement, such transfer was
not made for or on account of an antecedent debt owed by the Depositor to the
Originator, and such transfer was not and is not voidable or subject to
avoidance under any Insolvency Law.

 
14

--------------------------------------------------------------------------------

 
 
(l)           No Defaults.  The Originator is in not default with respect to any
order or decree of any court or any order, regulation or demand of any federal,
state, municipal or governmental agency, which default might have consequences
that would materially and adversely affect the condition (financial or
otherwise) or operations of it or its respective properties or might have
consequences that would materially and adversely affect its performance
hereunder.
 
(m)          Bulk Transfer Laws.  The transfer, assignment and conveyance of the
Conveyed Collateral by the Originator pursuant to this Agreement are not subject
to the bulk transfer laws or any similar statutory provisions in effect in any
applicable jurisdiction.
 
(n)          Origination and Collection Practices.  The origination and
collection practices used with respect to each Collateral Obligation have been
in all material respects legal, proper, and customary in the Collateral
Obligation origination and servicing business.
 
(o)          Lack of Intent to Hinder, Delay or Defraud.  Neither the Originator
nor any of its Affiliates sold or will sell any interest in any Conveyed
Collateral with any intent to hinder, delay or defraud any of their respective
creditors.
 
(p)          Nonconsolidation.  The Originator conducts, and will at all times
conduct, its affairs such that neither the Depositor nor the Issuer would be
substantively consolidated in the estate of the Originator and their respective
separate existences would not be disregarded in the event of a bankruptcy of the
Originator.
 
(q)          Accuracy of Information.  All written factual information
heretofore furnished by the Originator for purposes of or in connection with
this Agreement or the other Transaction Documents to which the Originator is a
party, or any transaction contemplated hereby or thereby is, and all such
written factual information hereafter furnished by the Originator to any such
party will be, true and accurate in every material respect, on the date such
information is stated or certified; provided that the Originator shall not be
responsible for any factual information furnished to it by any third party not
affiliated with it except to the extent that a Responsible Officer of the
Originator has actual knowledge that such factual information is inaccurate in
any material respect.
 
(r)           Investment Company Act.  The Originator: (i) is an “investment
company” that has elected to be regulated as a “business development company”
within the meaning of the 1940 Act and qualifies as a regulated investment
company under the Code; (ii) conducts its business and other activities (a) in
compliance in all material respects with the applicable provisions of the 1940
Act and any applicable rules, regulations or orders issued by the Securities and
Exchange Commission thereunder and (b) in such a way that the consummation of
the transactions contemplated by this Agreement and the other Transaction
Documents does not violate in any material respect the provisions of the 1940
Act or any rules, regulations or orders issued by the Securities and Exchange
Commission thereunder.
 
Section 3.2.          Representations and Warranties Regarding the Collateral
Obligations.
 
The Originator hereby represents to the Issuer and to the Trustee for the
benefit of the Secured Parties that (i) each Collateral Obligation conveyed
hereunder, as of its related Cut-Off Date, satisfies the definition of
“Collateral Obligation” under the Indenture and (ii) the information set forth
on Schedule 1 hereto or on Schedule 1 to any Subsequent Transfer Agreement, as
applicable, and in the Schedule of Collateral Obligations under the Indenture is
true and correct in all material respects.

 
15

--------------------------------------------------------------------------------

 
 
Section 3.3.          Representations and Warranties of the Depositor.
 
By its execution of this Agreement and each Subsequent Transfer Agreement, the
Depositor represents and warrants that:
 
(a)           Organization and Good Standing.  The Depositor is a limited
liability company duly organized, validly existing and in good standing under
the law of the State of Delaware, and has full power and authority to own its
assets and to transact the business in which it is currently engaged, and is
duly qualified as a foreign corporation and is in good standing under the laws
of each jurisdiction where its ownership or lease of property, the conduct of
its business or the performance of this Agreement or any other Transaction
Document applicable to it would require such qualification, except for those
jurisdictions in which the failure to be so qualified, authorized or licensed
would not have a material adverse effect on the business operations, assets or
financial condition of the Depositor or on the validity or enforceability of
this Agreement or the provisions of any other Transaction Document applicable to
the Depositor, or the performance by the Depositor of its duties hereunder or
thereunder.
 
(b)           Authorization; Valid Sale; Binding Obligations.  The Depositor has
the power and authority to make, execute, deliver and perform this Agreement and
the other Transaction Documents to which it is a party and all of the
transactions contemplated under this Agreement and the other Transaction
Documents to which it is a party, and had the power and authority to form the
Issuer and cause it to make, execute, deliver and perform its obligations under
this Agreement and the other Transaction Documents to which it is a party and
has taken all necessary limited liability company action to authorize the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party.  This Agreement and each Subsequent Transfer
Agreement, if any, shall effect a valid sale (or contribution, as the case may
be), transfer and assignment of, or Grant of a security interest in, the
Conveyed Collateral being so transferred, conveyed and assigned from the
Depositor to the Issuer, enforceable against the Depositor and creditors of and
purchasers from the Depositor.  This Agreement and the other Transaction
Documents to which the Depositor is a party constitute the legal, valid and
binding obligations of the Depositor enforceable in accordance with their terms,
except as enforcement of such terms may be limited by bankruptcy,
reorganization, insolvency, moratorium and other laws affecting the enforcement
of creditors’ rights generally and general principles of equity, whether
considered in a suit at law or in equity.
 
(c)           No Consent Required.  No consent of any other Person and no
license, permit, order, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority or court or any other Person is required to be obtained by the
Depositor in connection with this Agreement or any other Transaction Document to
which it is a party or the execution, delivery, performance, validity or
enforceability of this Agreement or any other Transaction Document to which it
is a party or the obligations imposed on the Depositor hereunder or under the
terms of the Indenture or any other Transaction Document to which it is a party
other than those that have been obtained or made.

 
16

--------------------------------------------------------------------------------

 
 
(d)          No Violations.  The execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party by the
Depositor, and the consummation of the transactions contemplated hereby and
thereby, will not violate its organizational documents or any material
requirement of law applicable to the Depositor, or constitute a material breach
of any mortgage, indenture, contract or other agreement to which the Depositor
is a party or by which the Depositor or any of the Depositor’s properties may be
bound, or result in the creation or imposition of any security interest, lien,
charge, pledge, preference, equity or encumbrance of any kind upon any of its
properties pursuant to the terms of any such mortgage, indenture, contract or
other agreement, other than as contemplated by the Transaction Documents.
 
(e)           Litigation.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of the Depositor threatened, against the Depositor or any of its
properties or with respect to this Agreement, the other Transaction Documents to
which it is a party or the Notes (1) that, if adversely determined, would in the
reasonable judgment of the Depositor be expected to have a material adverse
effect on (i) the business, properties, assets or condition (financial or
otherwise) of the Depositor or (ii) the transactions contemplated by this
Agreement or the other Transaction Documents to which the Depositor is a party
or (2) seeking to adversely affect the federal income tax or other federal,
state or local tax attributes of the Notes.
 
(f)           Solvency.  The Depositor, at the time of and after giving effect
to each conveyance of Conveyed Collateral hereunder, is solvent and is not aware
of any pending insolvency.
 
(g)          Taxes.  The Depositor has filed or caused to be filed all tax
returns which, to its knowledge, are required to be filed and has paid all taxes
shown to be due and payable on such returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any governmental authority (other than any amount
of tax due, the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
generally accepted accounting principles have been provided on its books); no
tax lien has been filed and, to the Depositor’s knowledge, no claim is being
asserted, with respect to any such tax, fee or other charge.
 
(h)          Place of Business; No Changes.  The Depositor has not changed its
name or the State under whose laws it is formed, whether by amendment of its
certificate of formation, by reorganization or otherwise.
 
(i)           Sale Treatment.  Other than for tax and accounting purposes, the
Depositor has treated each of (1) the acquisition of the Conveyed Collateral
from the Originator and (2) the transfer of the Conveyed Collateral to the
Issuer for all purposes as a sale and purchase on all of its relevant books and
records.
 
(j)           No Defaults.  The Depositor is not in default with respect to any
order or decree of any court or any order, regulation or demand of any federal,
state, municipal or governmental agency, which default might have consequences
that would materially and adversely affect the condition (financial or
otherwise) or operations of it or its respective properties or might have
consequences that would materially and adversely affect its performance
hereunder.

 
17

--------------------------------------------------------------------------------

 
 
(k)           Bulk Transfer Laws.  The transfer, assignment and conveyance of
the Conveyed Collateral by the Depositor pursuant to this Agreement are not
subject to the bulk transfer laws or any similar statutory provisions in effect
in any applicable jurisdiction.
 
(l)            Lack of Intent to Hinder, Delay or Defraud.  The Depositor did
not and will not sell any interest in any Conveyed Collateral with any intent to
hinder, delay or defraud any of its creditors.
 
(m)          Nonconsolidation.  The Depositor conducts, and will at all times
conduct, its affairs such that neither the Issuer nor the Originator would be
substantively consolidated in the estate of the Depositor and their respective
separate existences would not be disregarded in the event of the Depositor’s
bankruptcy.
 
(n)           Accuracy of Information.  All written factual information
heretofore furnished by the Depositor for purposes of or in connection with this
Agreement or the other Transaction Documents to which the Depositor is a party,
or any transaction contemplated hereby or thereby is, and all such written
factual information hereafter furnished by the Depositor to any such party will
be, true and accurate in every material respect, on the date such information is
stated or certified; provided that the Depositor shall not be responsible for
any factual information furnished to it by any third party not affiliated with
it, or the Originator, except to the extent that a Responsible Officer of the
Depositor has actual knowledge that such factual information is inaccurate in
any material respect.
 
(o)          Investment Company Act.  The Depositor is not required to register
as an “investment company” under the 1940 Act.
 
Section 3.4.          Additional Representations and Warranties of the
Depositor.
 
By its execution of this Agreement and each Subsequent Transfer Agreement, the
Depositor additionally represents and warrants that:
 
(a)           Security Interest.
 
(i)          In the event that the transfer by the Depositor to the Issuer of
any Conveyed Collateral is determined not to be an absolute transfer, this
Agreement is effective to create in favor of the Issuer a valid and continuing
security interest (as defined in the UCC) in all of the right, title and
interest of the Depositor in, to and under such Conveyed Collateral, which
security interest is perfected and is prior to all other liens (other than
Permitted Liens), and is enforceable as such against, all creditors of and
purchasers from the Depositor;
 
(ii)         Each Collateral Obligation transferred hereunder constitutes or is
evidenced by a Financial Asset, an Instrument, a Certificated Security or a
general intangible (as defined in the UCC);

 
18

--------------------------------------------------------------------------------

 
 
(iii)        Upon the transfer by the Depositor to the Issuer of any Conveyed
Collateral pursuant to this Agreement or any Subsequent Transfer Agreement, the
Issuer will own such Conveyed Collateral free and clear of any and all liens,
claims or encumbrances created by, or attaching to property of, the Depositor
(other than Permitted Liens);
 
(iv)        The Depositor has received all consents and approvals required by
the terms of any Conveyed Collateral to the conveyance of such Conveyed
Collateral hereunder to the Depositor;
 
(v)         The Depositor has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in such Conveyed
Collateral granted to the Issuer under this Agreement to the extent perfection
can be achieved by filing a financing statement;
 
(vi)        Other than the conveyance to the Issuer and the security interest
granted to the Issuer pursuant to this Agreement, the Depositor has not pledged,
assigned, sold, granted a security interest in or otherwise conveyed any of such
Conveyed Collateral.  The Depositor has not authorized the filing of, and is not
aware of, any financing statements against the Depositor that include a
description of such Conveyed Collateral other than any financing statement that
has been terminated.  The Depositor is not aware of the filing of any judgment,
employee benefit or tax lien filings against it;
 
(vii)       On or prior to the Closing Date (with respect to the Initial
Collateral Obligations) and within five Business Days after the related Transfer
Date (with respect to the Additional Collateral Obligations), copies (or
originals, if required by the definition of “Required Loan Documents”) of the
Required Loan Documents have been delivered to the Custodian; and
 
(viii)      None of the Underlying Notes that constitute or evidence the
Conveyed Collateral has any marks or notations indicating that it has been
pledged, assigned or otherwise conveyed to any Person other than the Issuer or
in blank or to the Trustee.
 
(b)           Value Given.  The cash payments and corresponding increase in the
Depositor’s equity interest in the Issuer received by the Depositor in respect
of the purchase price of all Conveyed Collateral conveyed hereunder constitutes
reasonably equivalent value in consideration for the transfer to the Issuer of
such Conveyed Collateral under this Agreement, such transfer was not made for or
on account of an antecedent debt owed by the Issuer to the Depositor, and such
transfer was not and is not voidable or subject to avoidance under any
Insolvency Law.
 
Section 3.5.          Representations and Warranties of the Issuer.
 
By its execution of this Agreement and each Subsequent Transfer Agreement, the
Issuer represents and warrants to the Depositor and the Originator that:

 
19

--------------------------------------------------------------------------------

 
 
(a)           Organization and Good Standing. The Issuer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and in each jurisdiction where the conduct of its business
requires such license, qualification or good standing, except where the failure
to be so licensed or qualified or in good standing would not have a material
adverse effect the ownership or use of its assets, the validity or
enforceability of the Transaction Documents to which it is a party, or the
ability of the Issuer to perform its obligations hereunder or thereunder.
 
(b)           Power and Authority. The Issuer has the power and authority to
execute and deliver the Transaction Documents and all other documents and
agreements contemplated hereby and thereby to which it is a party, as well as to
carry out the terms hereof and thereof.
 
(c)           Valid Execution; Binding Obligations. The Issuer has taken all
necessary action, including but not limited to all requisite limited liability
company action, to authorize the execution, delivery and performance of the
Transaction Documents and all other documents and agreements contemplated hereby
and thereby to which it is a party.  When executed and delivered by the Issuer
each of the Transaction Documents will constitute the legal, valid and binding
obligation of the Issuer enforceable in accordance with its terms subject, as to
enforcement, to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors rights in general, and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity).
 
(d)           Authorizations. All authorizations, licenses, permits,
certificates, franchises, consents, approvals and undertakings which are
required to be obtained by the Issuer under any applicable law which are
material to (i) the conduct of its business, (ii) the ownership, use, operation
or maintenance of its properties or (iii) the performance by the Issuer of its
obligations under or in connection with the Transaction Documents to which it is
a party, have been received and all such authorizations, licenses, permits,
certificates, franchises, consents, approvals and undertakings are in full force
and effect.
 
(e)           No Violations. The execution, issuance and delivery of, and
performance by the Issuer of its obligations under, the Transaction Documents to
which it is a party and any and all instruments or documents required to be
executed or delivered pursuant to or in connection herewith or therewith were
and are within the powers of the Issuer and will not violate any provision of
any law, regulation, decree or governmental authorization applicable to the
Issuer or its limited liability company agreement, and will not violate or cause
a default under any provision of any contract, agreement, mortgage, indenture or
other undertaking to which the Issuer is a party or which is binding upon the
Issuer or any of its property or assets, and will not result in the imposition
or creation of any lien, charge or encumbrance upon any of the properties or
assets of the Issuer pursuant to the provisions of any such contract, agreement,
mortgage, indenture or undertaking, other than as specifically set forth in the
Indenture.
 
(f)           Litigation. There are no legal, governmental or regulatory
proceedings pending to which the Issuer is a party or to which any of its
property is subject, which if determined adversely to the Issuer would
individually or in the aggregate have a material adverse effect on the
performance by the Issuer of the Transaction Documents to which it is a party or
the consummation of the transactions contemplated hereunder or thereunder, and
to the best of its knowledge, no such proceedings are threatened or
contemplated.

 
20

--------------------------------------------------------------------------------

 
 
ARTICLE IV
PERFECTION OF TRANSFER
AND PROTECTION OF SECURITY INTERESTS
 
Section 4.1.          Custody of Collateral Obligation.
 
On or prior to the Closing Date (with respect to the Initial Collateral
Obligations) and within five Business Days after the related Transfer Date (with
respect to the Additional Collateral Obligations), copies (or originals, if
required by the definition of Required Loan Documents) of the Required Loan
Documents shall be delivered to the Custodian.
 
Section 4.2.          Filing.
 
On or prior to the Closing Date, the Originator shall cause the UCC financing
statement(s) referred to in Section 2.2(a)(iv) hereof to be
filed.  Notwithstanding the obligation of the Originator set forth in the
preceding sentence, each of the Originator, the Depositor and the Issuer hereby
authorizes the Collateral Manager to prepare and file, at the expense of the
Collateral Manager, such UCC financing statements (including but not limited to
renewal, continuation or in lieu statements) and amendments or supplements
thereto or other instruments as the Collateral Manager may from time to time
deem necessary or appropriate in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC.
 
Section 4.3.          Changes in Name, Corporate Structure or Location.
 
(a)           During the term of this Agreement, neither the Originator nor the
Depositor shall change its name, identity, structure, existence, state of
formation or location without first giving at least 30 days’ prior written
notice to the Trustee and the Collateral Manager.
 
(b)           If any change in the Originator’s or the Depositor’s name,
identity, structure, existence, state of formation, location or other action
would make any financing or continuation statement or notice of ownership
interest or lien relating to any Conveyed Collateral seriously misleading within
the meaning of applicable provisions of the UCC or any title statute, the
Originator or the Depositor, as applicable, no later than five Business Days
after the effective date of such change, shall file such amendments as may be
required to preserve and protect the Depositor’s, the Issuer’s and the Trustee’s
respective interests in the Conveyed Collateral.
 
Section 4.4.          Costs and Expenses.
 
The Collateral Manager under the Collateral Management Agreement will be
obligated to pay all reasonable costs and disbursements in connection with the
perfection and the maintenance of perfection, as against all third parties, of
the Depositor’s, Issuer’s and Trustee’s respective right, title and interest in
and to the Conveyed Collateral (including, without limitation, the security
interests provided for in the Indenture).

 
21

--------------------------------------------------------------------------------

 
 
Section 4.5.          Sale Treatment.
 
Other than for tax and accounting purposes, the Originator and the Depositor
shall treat the transfer of Conveyed Collateral made hereunder for all purposes
as a sale and purchase on all of its relevant books and records.
 
Section 4.6.          Separateness.
 
The Originator agrees to take or refrain from taking or engaging in (with
respect to the Depositor and the Issuer) and the Depositor agrees to take or
refrain from taking or engaging in (with respect to the Originator and the
Issuer) each of the actions or activities specified in the “substantive
consolidation” opinion of Dechert LLP (including any certificates delivered in
connection therewith) delivered on the Closing Date, upon which the conclusions
and opinions therein are based.
 
ARTICLE V
COVENANTS
 
Section 5.1.          Covenants of the Originator.
 
The Originator makes the following covenants, on which the Depositor will rely
in conveying the Initial Conveyed Collateral on the Closing Date (and any
Subsequent Conveyed Collateral on any applicable Transfer Date) to the Issuer,
and on which the Originator acknowledges and agrees that the Issuer and the
Trustee, for the benefit of the Secured Parties, shall be entitled to rely as an
express third party beneficiary as a condition of the Issuer and the Trustee
entering into the Transaction Documents to which each of them is a party and as
a condition to the Noteholders purchasing the Notes.  The Depositor acknowledges
that such covenants are being made by the Originator for the benefit of the
Issuer and for the benefit of the Trustee, for the benefit of the Secured
Parties.
 
(a)           Corporate Existence.  During the term of this Agreement, the
Originator will keep in full force and effect its existence, rights and
franchises as a corporation under the laws of the jurisdiction of its
organization and will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, the other Transaction
Documents and each other instrument or agreement necessary or appropriate to the
proper administration of this Agreement and the transactions contemplated
hereby.  In addition, all transactions and dealings between the Originator and
the Depositor will be conducted on an arm’s length basis.
 
(b)           Collateral Obligations Not to Be Evidenced by Promissory
Notes.  The Originator will take no action, nor permit any action to be taken,
to cause any Collateral Obligation not originally evidenced by a promissory note
to be evidenced by an Instrument, except in connection with the enforcement or
collection of such Collateral Obligation. In the event that any Collateral
Obligation not originally evidenced by a promissory note is evidenced by an
Instrument, the Originator shall deliver such Instrument to the Custodian.

 
22

--------------------------------------------------------------------------------

 
 
(c)           Security Interests.  Except as expressly provided herein, the
Originator will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any lien on any Conveyed
Collateral.  The Originator will promptly notify the Depositor, the Issuer and
the Trustee of the existence of any lien on any Conveyed Collateral; and the
Originator shall defend the respective right, title and interest of the
Depositor and the Issuer in, to and under the Conveyed Collateral against all
claims of third parties; provided that nothing in this Section 5.1(c) shall
prevent or be deemed to prohibit the Originator from suffering to exist
Permitted Liens upon any of the Conveyed Collateral. The Originator shall
promptly take all actions required (including, but not limited to, all filings
and other acts necessary or advisable under the UCC of each relevant
jurisdiction) in order to continue (subject to Permitted Liens) the first
priority perfected security interest of the Depositor in all Conveyed Collateral
which has not been released pursuant to the Indenture.
 
(d)           Compliance with Law.  The Originator hereby agrees to comply in
all material respects with all requirements of law applicable to it except where
the failure to do so would not have a material adverse effect on the Issuer.
 
(e)           Location.  The Originator shall not move its jurisdiction of
formation outside of the State of Delaware without 30 days’ prior written notice
to the Depositor, the Issuer and the Trustee.
 
(f)           Merger or Consolidation of the Originator.
 
(i)          Any Person into which the Originator may be merged or consolidated,
or any Person resulting from such merger or consolidation to which the
Originator is a party, or any Person succeeding by acquisition or transfer to
substantially all of the assets and the business of the Originator shall be the
successor to the Originator hereunder and the other Transaction Documents to
which the Originator is a party, without execution or filing of any paper or any
further act on the part of any of the parties hereto, notwithstanding anything
herein to the contrary.
 
(ii)         Upon the merger or consolidation of the Originator or transfer of
substantially all of its assets and its business as described in this Section
5.1(f), the Originator shall provide the Depositor, the Trustee, the Issuer and
the Rating Agencies notice of such merger, consolidation or transfer of
substantially all of the assets and business within 30 days after completion of
the same.
 
(g)           Regulatory Filings.  The Originator shall make, or shall cause to
be made, any filings, reports, notices, applications and registrations with, and
seek any consents or authorizations from, the Securities and Exchange Commission
and any state securities authority on behalf of the Originator, the Depositor
and the Issuer as may be necessary or that the Originator deems advisable to
comply with any federal or state securities or reporting requirements laws
relating to the transactions contemplated by the Transaction Documents or as may
be otherwise required by applicable law.
 
Section 5.2.          Covenants of the Depositor.
 
The Depositor makes the following covenants, on which the Originator and the
Issuer will rely in connection with the conveyance of Initial Conveyed
Collateral on the Closing Date (and any Subsequent Conveyed Collateral on any
applicable Transfer Date) to the Depositor and the Issuer, and on which the
Depositor acknowledges and agrees the Issuer and the Trustee for the benefit of
the Secured Parties shall be entitled to rely as an express third party
beneficiary as a condition of the Issuer and the Trustee entering into the
Transaction Documents to which each of them is a party and as a condition to the
Noteholders purchasing the Notes.  Each of the Originator and the Issuer
acknowledges that such covenants are being made by the Depositor for the benefit
of the Originator, the Issuer and the Trustee for the benefit of the Secured
Parties.

 
23

--------------------------------------------------------------------------------

 
 
(a)           Legal Existence.  During the term of this Agreement, the Depositor
will keep in full force and effect its existence, rights and franchises as a
limited liability company under the laws of the jurisdiction of its organization
and will obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the other Transaction Documents
and each other instrument or agreement necessary or appropriate to the proper
administration of this Agreement and the transactions contemplated hereby.  In
addition, all transactions and dealings between (i) the Depositor and the
Originator, and (ii) the Depositor and the Issuer will be conducted on an arm’s
length basis.
 
(b)           Collateral Obligations Not to Be Evidenced by Promissory
Notes.  The Depositor will take no action, nor permit any action to be taken, to
cause any Collateral Obligation not originally evidenced by a promissory note to
be evidenced by an Instrument, except in connection with the enforcement or
collection of such Collateral Obligation. In the event that any Collateral
Obligation not originally evidenced by a promissory note is evidenced by an
Instrument, the Depositor shall deliver such Instrument to the Custodian.
 
(c)           Security Interests.  Except as expressly provided herein, the
Depositor will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any lien on any Conveyed
Collateral.  The Depositor will promptly notify the Originator, the Issuer and
the Trustee of the existence of any lien on any Conveyed Collateral; and the
Depositor shall defend the respective right, title and interest of the Issuer
in, to and under the Conveyed Collateral against all claims of third parties;
provided that nothing in this Section 5.2(c) shall prevent or be deemed to
prohibit the Grant of the Conveyed Collateral to the Trustee under the
Indenture.  The Depositor shall promptly take all actions required (including,
but not limited to, all filings and other acts necessary or advisable under the
UCC of each relevant jurisdiction) in order to continue (subject to any
Permitted Lien) the first priority perfected security interest of the Issuer in
all Conveyed Collateral which has not been released pursuant to the Indenture.
 
(d)           Compliance with Law.  The Depositor hereby agrees to comply in all
material respects with all requirements of law applicable to it except where the
failure to do so would not have a material adverse effect on the Issuer.
 
(e)           Location.  The Depositor shall not move its jurisdiction of
formation outside of the State of Delaware without 30 days’ prior written notice
to the Issuer and the Trustee.

 
24

--------------------------------------------------------------------------------

 
 
(f)           Merger or Consolidation; Sales.  The Depositor shall not enter
into any transaction of merger or consolidation, or liquidate or dissolve itself
(or suffer any liquidation or dissolution) or acquire or be acquired by any
Person, or convey, sell, lease or otherwise dispose of all or substantially all
of its property or business other than to the Issuer in accordance with the
Transaction Documents.
 
ARTICLE VI
INDEMNIFICATION BY THE ORIGINATOR
 
Section 6.1.          Indemnification.
 
The Originator agrees to indemnify, defend and hold the Depositor, the Issuer,
the Trustee and any of their respective managers, members, officers, directors,
employees and agents (any one of which is an “Indemnified Party”) harmless from
and against any and all claims, losses, penalties, fines, forfeitures,
reasonable legal fees and related costs, judgments and any other reasonable
costs, fees and expenses (provided that any indemnification for damages is
limited to actual damages, not consequential, special or punitive damages) that
such Person may sustain as a result of the failure of the Originator to perform
its duties in compliance in all material respects with the terms of this
Agreement, except to the extent arising from the gross negligence, willful
misconduct or fraud by the Person claiming indemnification; provided that, for
the avoidance of doubt, the obligations of the Originator set forth in Section
7.2 shall constitute the sole recourse to the Originator for any breach of the
representations or warranties set forth in Section 3.2.  An Indemnified Party
shall promptly notify the Originator if a claim is made by a third party with
respect to this Agreement, and the Originator shall assume (with the consent of
the Indemnified Party) the defense and any settlement of any such claim and pay
all expenses in connection therewith, including reasonable counsel fees, and
promptly pay, discharge and satisfy any judgment or decree which may be entered
against the Indemnified Party in respect of such claim.  If the consent of the
Indemnified Party required in the immediately preceding sentence is unreasonably
withheld with respect to any claim, the Originator shall be relieved of its
indemnification obligations hereunder with respect to such claim.  The parties
agree that the provisions of this Section 6.1 shall not be interpreted to
provide recourse to the Originator against loss by reason of the bankruptcy,
insolvency or lack of creditworthiness of an Obligor with respect to a
Collateral Obligation. The Originator shall have no liability for making
indemnification hereunder to the extent any such indemnification constitutes
recourse for uncollectible or uncollected amounts payable under any Collateral
Obligation.
 
Section 6.2.          Liabilities to Obligors.
 
Except with respect to the funding commitment assumed by the Issuer with respect
to any Delayed Drawdown Collateral Obligation or Revolving Collateral
Obligation, the Originator hereby acknowledges and agrees that no obligation or
liability of the Originator to any Obligor under any of the Collateral
Obligations is intended to be assumed by the Depositor, the Issuer, the Trustee
or the Noteholders under or as a result of this Agreement, any Subsequent
Transfer Agreement and the transactions contemplated hereby and under the other
Transaction Documents, and the Trustee for the benefit of the Secured Parties is
expressly named as a third party beneficiary of this Agreement for purposes of
this Section 6.2.

 
25

--------------------------------------------------------------------------------

 
 
Section 6.3.          Operation of Indemnities.
 
If the Originator has made any indemnity payments to any Indemnified Party
pursuant to this Article VI and such Indemnified Party thereafter collects any
such amounts from others, such Indemnified Party will repay such amounts
collected to the Originator.
 
Section 6.4.          Limitation on Liability.
 
The Originator shall be liable under this Agreement only to the extent of the
obligations specifically undertaken by the Originator under this Agreement.  The
Originator and any director, officer, employee or agent of the Originator may
rely in good faith on any document of any kind, prima facie properly executed
and submitted by any Person respecting any matters arising hereunder.  The
Originator and any director, officer, employee or agent of the Originator shall
be reimbursed by the Depositor or by the Issuer (subject to the availability of
funds in accordance with the Priority of Payments), as applicable, for any
liability or expense incurred by reason of the Depositor’s or the Issuer’s
willful misfeasance, bad faith or negligence (except errors in judgment) in the
performance of its respective duties hereunder, or by reason of reckless
disregard of its obligations and duties hereunder.  The Originator shall not be
under any obligation to appear in, prosecute or defend any legal action that
shall not be incidental to its obligations under this Agreement or the other
Transaction Documents and that in its opinion may involve it in any expense or
liability.
 
ARTICLE VII
OPTIONAL AND MANDATORY REPURCHASES
 
Section 7.1.          Optional Repurchases.
 
In addition to the right to substitute for any Collateral Obligations that
become subject to a Substitution Event, the Originator shall have the right, but
not the obligation, to repurchase from the Issuer any such Collateral Obligation
subject to the Repurchase and Substitution Limit and the conditions set forth in
the Indenture.  In the event of such a repurchase, the Originator shall deposit
in the Collection Account an amount equal to the Transfer Deposit Amount for
such Collateral Obligation (or applicable portion thereof) as of the date of
such repurchase.  The Originator, the Depositor and the Issuer shall execute and
deliver such instruments, consents or other documents and perform all acts
reasonably requested by the Originator and the Collateral Manager in order to
effect the transfer and release of any of the Issuer’s interests in the
Collateral Obligations (together with the Assets related thereto) that are being
repurchased and the release thereof from the lien of the Indenture.

 
26

--------------------------------------------------------------------------------

 
 
Section 7.2.          Mandatory Repurchases.
 
Upon discovery by a Responsible Officer of the Collateral Manager or the Trustee
of (i) a breach of the representation set forth in Section 3.2 which materially
and adversely affects the value of the Collateral Obligations or the interest of
the Noteholders or which materially and adversely affects the interests of the
Noteholders in the related Collateral Obligation in the case of a representation
and warranty relating to a particular Collateral Obligation or (ii) the failure
of any Closing Date Participation Interest to be converted to a full assignment
within 60 days following the Closing Date (each such Collateral Obligation, an
“Ineligible Collateral Obligation”), the party discovering such breach or
failure shall give prompt written notice to the other parties hereunder and the
parties to the Indenture.  Within 30 days of the earlier of its discovery or its
receipt of notice of any such breach or any failure of a Closing Date
Participation Interest to be converted to a full assignment, the Originator
shall (a) promptly cure such breach in all material respects, (b) purchase the
Collateral Obligation by depositing in the Collection Account, within such
30-day period, an amount equal to the Transfer Deposit Amount of such Collateral
Obligation or (c) remove such Collateral Obligation from the Issuer and
substitute therefor one or more Substitute Collateral Obligations satisfying the
criteria listed under Section 2.5 of this Agreement and Section 12.3 of the
Indenture by not later than 30 days after notice or discovery of such breach.
Such repurchase and substitution obligations constitute the sole remedy
available for a breach of Section 3.2 or the failure to convert a Closing Date
Participation Interest to a full assignment within 60 days following the Closing
Date.
 
Section 7.3.          Reassignment of Substituted or Repurchased Collateral
Obligations.
 
Upon (i) receipt by the Trustee for deposit in the Collection Account of the
Transfer Deposit Amount, in the case of any repurchased Collateral Obligation or
(ii) or upon the Cut-Off Date related to a Substitute Collateral Obligation
described in Section 2.5, the Issuer hereby assigns to the Depositor and the
Depositor hereby assigns to the Originator all of the Issuer’s (or Depositor’s,
as applicable) right, title and interest in the Collateral Obligation being
repurchased or substituted (together with the Assets related thereto) without
recourse, representation or warranty.  Such reassigned Collateral Obligation
(together with the Assets related thereto) shall no longer thereafter be deemed
a part of the Assets.
 
Section 7.4.          Substitution and Repurchase Limitations.
 
At all times, (i) the aggregate principal balance of all Collateral Obligations
that are Substitute Collateral Obligations (excluding substitutions occurring as
a result of a Substitution Event pursuant to clause (v) of the definition
thereof) plus (ii) the aggregate Principal Balance related to all Collateral
Obligations that have been repurchased by the Originator hereunder pursuant to
its right of optional repurchase or substitution (other than a substitution
occurring as a result of a Substitution Event pursuant to clause (v) of the
definition thereof) and not subsequently applied to purchase a Substitute
Collateral Obligation may not exceed an amount equal to 15% of the Net Purchased
Loan Balance; provided that clause (ii) above shall not include (A) the
principal balance related to any Collateral Obligation that is repurchased by
the Originator in connection with a proposed Specified Amendment to such
Collateral Obligation so long as (x) the Originator certifies to the Collateral
Manager and the Trustee that such purchase is, in the commercially reasonable
business judgment of the Originator, necessary or advisable in connection with
the restructuring of such Collateral Obligation and such restructuring is
expected to result in a Specified Amendment to such Collateral Obligation, and
(y) the Collateral Manager certifies to the Trustee that the Collateral Manager
either would not be permitted to or would not elect to enter into such Specified
Amendment pursuant to the Collateral Manager Standard or any provision of the
Indenture or the Collateral Management Agreement or (B) the purchase price of
any Collateral Obligations or, for the avoidance of doubt, any Equity Securities
sold by the Issuer to the Originator as described in Section 12.1 of the
Indenture.  The foregoing provisions in this paragraph constitute the
“Repurchase and Substitution Limit”.

 
27

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.1.          Amendment.
 
(a)           This Agreement may be amended or waived from time to time by the
parties hereto by written agreement, with the prior written notice to and
consent of the Trustee, but without consent of the Noteholders, to (i) cure any
ambiguity or to correct or supplement any provisions herein, (ii) comply with
any changes in the Code, (iii) to enable the Issuer or Depositor to rely upon
any exemption from registration under the Securities Act or the 1940 Act, (iv)
to enable the Issuer, Depositor or Originator to comply with any applicable
securities law or U.S. securities laws (including the regulations implementing
such laws), (v) conform this Agreement to the Offering Circular and (vi) to
evidence the succession of another Person to the Issuer, Depositor or
Originator, as applicable and the assumption by any such successor Person of the
covenants of the Issuer, Depositor or Originator, as applicable herein.  Any
other amendment or waiver to this Agreement shall be subject to the consent of a
Majority of the Controlling Class; provided that no such amendment or waiver
shall reduce in any manner the amount of, or delay the timing of, any amounts
received on Collateral Obligations which are required to be distributed on any
Note without the consent of the related Noteholder, or change the rights or
obligations of any other party hereto without the consent of such party.
 
(b)           Prior to the execution of any such amendment or waiver, the
Originator shall furnish to the Trustee and the Trustee shall furnish to each
Rating Agency and each Noteholder written notification of the substance of such
proposed amendment or waiver, together with a copy thereof.
 
(c)           Promptly after the execution of any such amendment or waiver, the
Trustee shall furnish written notification of the substance of such amendment or
waiver to the Rating Agencies and to each Noteholder.  It shall not be necessary
for the consent of any Noteholders pursuant to Section 8.1(a) to approve the
particular form of any proposed amendment or consent, but it shall be sufficient
if such consent shall approve the substance thereof.  The manner of obtaining
such consents and of evidencing the authorization by Noteholders of the
execution thereof shall be subject to such reasonable requirements as the
Trustee may prescribe.
 
(d)           Prior to the execution of any amendment to this Agreement, the
Issuer and the Trustee shall be entitled to receive and rely upon an Opinion of
Counsel (which Opinion of Counsel may rely upon an Officer’s certificate of the
Issuer or of the Collateral Manager with respect to the effect of any such
amendment or waiver on the economic interests of the Noteholders) stating that
the execution of such amendment is authorized or permitted by this
Agreement.  The Trustee may, but shall not be obligated to, consent to any such
amendment that affects such Trustee’s own rights, duties or immunities under
this Agreement or otherwise.
 
(e)           The Trustee, by its signature below, acknowledges and agrees to be
bound by the provisions of this Section 8.1.

 
28

--------------------------------------------------------------------------------

 
 
Section 8.2.          Governing Law.
 
(a)           This Agreement shall be construed in accordance with, and this
Agreement and all matters arising out of or relating in any way whatsoever
(whether in contract, tort or otherwise) to this Agreement shall be governed by,
the law of the State of New York
 
(b)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.  Each party hereto (i) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (ii) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 8.2(b).
 
Section 8.3.          Notices.
 
All notices, demands, certificates, requests, directions and communications
hereunder (notices) shall be in writing and shall be effective (a) upon receipt
when sent through the U.S.  mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be effective the date of
delivery indicated on the return receipt, (b) one Business Day after delivery to
an overnight courier, (c) on the date personally delivered to a Responsible
Officer of the party to which sent, or (d) on the date transmitted by legible
facsimile transmission or electronic mail transmission with a confirmation of
receipt, in all cases addressed to the recipient at such recipient’s address for
notices set forth in Schedule 2.
 
Section 8.4.          Severability of Provisions.
 
If one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever prohibited or held invalid or
unenforceable, then such covenants, agreements, provisions or terms shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Agreement and shall in no way affect the validity or enforceability of
the other provisions of this Agreement and any such prohibition, invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such covenant, agreement, provision or term in any other
jurisdiction.
 
Section 8.5.          Third Party Beneficiaries.
 
The parties hereto hereby manifest their intent that except as otherwise
expressly provided herein, no third party (other than the Trustee, on behalf of
the Secured Parties) shall be deemed a third party beneficiary of this
Agreement, and specifically that the Obligors are not third party beneficiaries
of this Agreement.

 
29

--------------------------------------------------------------------------------

 
 
Section 8.6.          Counterparts.
 
This Agreement may be executed by facsimile signature and in several
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same instrument.
 
Section 8.7.          Headings.
 
The headings of the various Sections herein are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof.
 
Section 8.8.          No Bankruptcy Petition; Disclaimer.
 
(a)           Each of the Originator and the Depositor covenants and agrees
that, prior to the date that is one year and one day after the satisfaction and
discharge of the Indenture or, if longer, the applicable preference period then
in effect, it will not institute against the Depositor (in the case of the
Originator), or the Issuer (in the case of the Originator or the Depositor), or
join any other Person in instituting against the Depositor or the Issuer, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceedings under the laws of the United States or any state of
the United States.  This Section 8.8 will survive the termination of this
Agreement.
 
(b)           The provisions of this Section 8.8 shall be for the third party
benefit of those entitled to rely thereon, including the Trustee for the benefit
of the Secured Parties, and shall survive the termination of this Agreement.
 
Section 8.9.          Jurisdiction.
 
Each party hereto hereby irrevocably submits to the non-exclusive jurisdiction
of any New York State or Federal court sitting in the Borough of Manhattan in
The City of New York in any action or proceeding arising out of or relating this
Agreement, and hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
Federal court.  Each party hereto hereby irrevocably waives, to the fullest
extent that it may legally do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding.  Each party hereto irrevocably
consents to the service of any and all process in any action or proceeding by
the mailing or delivery of copies of such process to it the address set forth in
Schedule 2.  Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
 
Section 8.10.       Prohibited Transactions with Respect to the Issuer.
 
The Originator shall not:
 
(a)           Provide credit to any Noteholder for the purpose of enabling such
Noteholder to purchase Notes; or
 
(b)          Purchase any Notes in an agency or trustee capacity.

 
30

--------------------------------------------------------------------------------

 
 
Section 8.11.       No Partnership.
 
Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto.
 
Section 8.12.       Successors and Assigns.
 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.
 
Section 8.13.       Duration of Agreement.
 
This Agreement shall continue in existence and effect until the satisfaction and
discharge of the Indenture.
 
Section 8.14.       Limited Recourse.
 
The obligations of the Issuer, the Depositor and the Originator under this
Agreement and the other Transaction Documents are solely the limited liability
company or corporate obligations, as applicable, of the Issuer, the Depositor
and Originator, respectively.  No recourse shall be had for the payment of any
amount owing by the Issuer, the Depositor or Originator under this Agreement,
any Transaction Document or for the payment by the Issuer, the Depositor or
Originator of any fee in respect hereof or any other obligation or claim of or
against the Issuer, the Depositor or Originator arising out of or based upon
this Agreement or any Transaction Document, against any employee, officer,
director, shareholder, partner, member or manager of the Issuer, the Depositor
or Originator or of any Affiliate of such Person (other than the Originator, the
Depositor or the Issuer, as applicable).  The provisions of this Section 8.14
shall survive the termination of this Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement .to be duly
executed by their respective officers as of the day and year first above
written.
 

 
GOLUB CAPITAL BDC, INC.
       
By:
/s/ David B. Golub    
Name: David B. Golub
   
Title: Chief Executive Officer
     
GOLUB CAPITAL BDC 2010-1 HOLDINGS LLC
       
By:  Golub Capital BDC, Inc., its designated manager
       
By:
/s/ David B. Golub    
Name: David B. Golub
   
Title: Chief Executive Officer
     
GOLUB CAPITAL BDC 2010-1 LLC
       
By:  Golub Capital BDC, Inc., its designated manager
       
By:
/s/ David B. Golub    
Name: David B. Golub
   
Title: Manager


 
32

--------------------------------------------------------------------------------

 


Acknowledged and Agreed:


U.S. BANK NATIONAL ASSOCIATION
Not in its individual capacity, except as herein expressly provided, but solely
as the Trustee
 
By:
/s/ Dawn M. Zanotti  
Name: Dawn M. Zanotti
Title: Vice President


 
33

--------------------------------------------------------------------------------

 

SCHEDULE 1


Schedule of Initial Conveyed Collateral

 
S-1-1

--------------------------------------------------------------------------------

 

SCHEDULE 2
NOTICE INFORMATION
Originator:
 
Golub Capital BDC, Inc.
150 South Wacker Drive
Suite 800
Chicago, Illinois 60606
Attention: David Golub
Facsimile No. (312) 201-9167
Email:  dgolub@golubcapital.com


Depositor:
 
Golub Capital BDC 2010-1 Holdings LLC
150 South Wacker Drive
Suite 800
Chicago, Illinois 60606
Attention: David Golub
Facsimile No. (312) 201-9167
Email:  dgolub@golubcapital.com


Issuer:
 
Golub Capital BDC 2010-1 LLC.
150 South Wacker Drive
Suite 800
Chicago, Illinois 60606
Attention: David Golub
Facsimile No. (312) 201-9167
Email:  dgolub@golubcapital.com


Collateral Manager:


GC Advisors LLC
150 South Wacker Drive
Suite 800
Chicago, Illinois 60606
Attention: David Golub
Facsimile No. (312) 201-9167
Email:  dgolub@golubcapital.com


Trustee:


U.S. Bank National Association
One Federal Street
3rd Floor
Boston, Massachusetts 02110
Attention: Jeffrey Stone
Facsimile No. (866) 977-1416
Email: jeffrey.stone@usbank.com

 
S-2-1

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF SUBSEQUENT TRANSFER AGREEMENT
 
________ __, 20__
 
This Subsequent Transfer Agreement, dated as of ______ __, 20__ (this
“Agreement”), is made by and among GOLUB CAPITAL BDC, INC. (the “Originator”),
GOLUB CAPITAL BDC 2010-1 HOLDINGS LLC (the “Depositor”) and GOLUB CAPITAL BDC
2010-1 LLC (the “Issuer”).  Capitalized terms used but not defined herein have
the respective meanings attributed to such terms in that certain Master Loan
Sale Agreement, dated as of July 16, 2010 (such agreement as amended, restated,
supplemented or modified from time to time, the “Master Loan Sale Agreement”),
among the Originator, the Depositor and the Issuer.
 
Subject to and upon the terms and conditions set forth in the Master Loan Sale
Agreement, in exchange for good and valuable consideration, the adequacy of
which is duly acknowledged by the Originator and the Depositor, the Originator
hereby absolutely transfers to the Depositor as of the date hereof (the
“Transfer Date”) all of the Originator’s right, title and interest in, to and
under the Subsequent Conveyed Collateral identified in Schedule I hereto.
 
Subject to and upon the terms and conditions set forth in the Master Loan Sale
Agreement, the Depositor hereby absolutely transfers, in exchange for good and
valuable consideration, the adequacy of which is duly acknowledged by the
Depositor and the Issuer, to the Issuer as of the Transfer Date all of the
Depositor’s right, title and interest in, to and under the Subsequent Conveyed
Collateral identified in Schedule I hereto.
 
By its execution of this Agreement each of the parties hereto makes the
representations and warranties set forth in Article III of the Master Loan Sale
Agreement, as applicable, as of the Transfer Date and the provisions of Section
8.14 of the Master Loan Sale Agreement are hereby incorporated herein by
reference.
 
[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
GOLUB CAPITAL BDC, INC.
       
By:
     
Name:
   
Title:
       
GOLUB CAPITAL BDC 2010-1 HOLDINGS LLC
       
By:  Golub Capital BDC, Inc., its designated manager
       
By:
     
Name:
   
Title:
       
GOLUB CAPITAL BDC 2010-1 LLC
       
By:  Golub Capital BDC, Inc., its designated manager
       
By:
     
Name:
   
Title:


 
A-2

--------------------------------------------------------------------------------

 

Schedule I
to Subsequent Transfer Agreement
 
Subsequent Conveyed Collateral

 
A-3

--------------------------------------------------------------------------------

 